Citation Nr: 1504430	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a November 2014 hearing, via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 3, 2007, the Veteran's PTSD with major depressive disorder is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, liable affect, appetite disturbance, and occasional panic attacks.

2. As  of May 3, 2007, the Veteran's PTSD with major depressive disorder is manifested by suicidal ideation, acts of self-harm (i.e. superficial skin cutting), a limited ability to maintain activities of daily living including own personal hygiene, depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, liable affect, appetite disturbance, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. Prior to May 3, 2007, the criteria for an initial evaluation in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. As of May 3, 2007, the criteria for an evaluation of 70 percent, but no greater, for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  At the November 2014 Board hearing the Veteran indicated that she received treatment from a Dr. S.M.M., a private practitioner.  She indicates that all but the most recent records she wanted to submit from Dr. S.M.M were of record and that she would be submitting more recent records following the hearing.  Shortly after the hearing the Board received a letter from Dr. S.M.M.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in May 2005 and December 2010.  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


I. Rating Schedule

The Veteran asserts that her PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been granted and an initial 50 percent evaluation has been assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, the Veteran was provided a VA examination in May 2005.  At the time of the examination the Veteran reported depressed mood, self-doubt, decreased confidence, appetite disturbance, emotional liability, crying, helplessness, variable energy, decreased concentration, distractibility, short term memory problems, generalized anxiety, occasional panic attacks, distrust and suspicion of others, frightening dreams, and difficulty being around men.  The Veteran denied suicidal or homicidal ideation as well as any overt psychotic symptoms.  The Veteran also denied any history of hypomanic like symptoms including recklessness, impulsivity, increased pressure, elevated mood, or grandiosity.  The VA examiner observed the Veteran was casually dressed and neatly groomed.  During the examination the Veteran was emotional labile and cried.  Thought process was observed to be logical and goal oriented.  Orientation, registration, language, and visual motor skills were all intact.  A GAF score of 55 was reported.    

The Veteran submitted a statement in February 2008 titled Notice of Disagreement.  Most of this document is a copy of a previously submitted statement that discusses the Veteran's symptoms.   The Veteran notes that on several occasions she has been unable to "muster up enough energy to even attend classes or would have difficulty attending because of anxiety issues."  Stress and anxiety are also noted to cause problems at work.  The Veteran reports a change in medication that has caused withdrawal.  Symptoms of this withdrawal include agitation, anxiety, confusion, diarrhea, dizziness, vertigo, dry mouth, fasciculation, headaches, impaired coordination, loss of appetite, nausea, nervousness, nightmares, sensory disturbances, somnolence, sweating, tinnitus, constant tiredness, and tremors.  The Veteran also discussed the emotional aguish she suffers as a result of the limited amount of time she has to spend with her child.  

The Veteran was provided another VA examination in December 2010.  At this time the Veteran described her symptoms as including hyperarousal, re-experiencing of the traumatic event, avoidance behaviors, sleep difficulty, intrusive thoughts, hypervigilance, anxiety, panic attacks, and appetite problems.  The Veteran also reported self-mutilating behavior and significant urges of self-harm.  The VA examiner noted the Veteran was appropriately groom and cooperative.  She was oriented to all spheres except for the exact day of the week.  When tested the Veteran missed some points on calculations, objects, paragraph recall, clock drawing, and number sequencing with an overall poor score.  Her mood was anxious and affect was initially tearful but quickly changed to being appropriate.  The Veteran was described as having only a limited ability to maintain activities of daily living including her own personal hygiene.  Thought process and communication was shown to be impaired by significant problems with short-term memory and concentration.  The VA examiner summed the Veteran's condition up as resulting in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short-term and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A GAF score of 52 was reported.  

A December 2011 Statement of Accredited Representative in Appeals Case asserts that the Veteran's disability picture most closely approximates a rating in excess of the Veteran's current evaluation.  The Veteran's symptoms are reported to affect all aspects of her life and include nightmares, thoughts of hurting herself, panic attacks, diarrhea, headaches, difficulty in adapting to stressful circumstances, impaired impulse control, suicidal ideation, neglect of personal hygiene, and the inability to establish and maintain effective relationships.  A note is made of the fact that the Veteran feels she is not the same person as she was prior to the trauma and that she describes herself as just a body with nothing inside, like a shell of a person.  

The Veteran testified about her PTSD with major depressive disorder at a Board hearing in November 2014.  The Veteran began by discussing a 2008 attempt to commit suicide by overdose.  She said she felt "completely overwhelmed with life."  Moreover, the Veteran noted that she thinks about suicide every day.  She then went on to note that certain smells and people being in close proximity to her can trigger or increase her symptoms.  The Veteran stated that her disability has always caused her work related problems but she has now retired because of her psychiatric condition.  Other symptoms reported by the Veteran included constant depression, nightmares, panic attacks, and hypervigilance. 

A December 2014 letter from Dr. S.M.M. notes the Veteran endorses symptoms of hopelessness, helplessness, a sense of foreshortened future, flashbacks, nightmares, hypervigilance, feelings of not being safe, exaggerated startle response, and thoughts of death without suicidal plan.  

Also of record are notes covering VA treatment throughout the entire appeals period.  Review of these notes reveals symptoms of the Veteran's PTSD include depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, and affect that was at times liable.  The Board makes note of the fact that prior to May 2007 the Veteran did not report suicidal or homicidal ideation.  However, a May 3, 2007 VA group therapy note reveals the Veteran experiences suicidal ideation.   Following this date the Veteran more often denies suicidal ideation than she reports it but there are intermittent reports of suicidal ideation.  This includes an August 2008 note which reports a suicide attempt by overdose.  Also of note is that during 2008 occasional reports of the Veteran superficially cutting herself start to occur.  These records show no evidence the Veteran suffers from psychosis or mania.  The Veteran is described as being able to maintain personal hygiene.  Her thought process is noted to be logical and goal directed her insight and judgment to be good, and her speech to be normal.  These records report GAF scores ranging from 46 to 60.

Following review of the evidence of record, the Board concludes that an initial evaluation in excess of 50 percent is not warranted.  However, as of May 3, 2007, the Board finds an increased evaluation of 70 percent most closely approximates the Veteran's disability picture.  

In regards to the Veteran's GAF scores they range from 46 to 60 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See DSM-IV.  Therefore, the Board observed that at times the Veteran's GAF scores have reflected moderate to serious symptoms that are consistent with these evaluations. 

VA treatment records and examination reports indicate that prior to May 2007 the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with reduced reliability and productivity.  These symptoms include depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, liable affect, appetite disturbance, and occasional panic attacks.  Prior to May 2007 there is no evidence of self-harm, suicidal ideation, homicidal ideation, delusions, hallucinations, inability to maintain the activities of daily living, or other symptom that would indicate occupational and social impairment warranting an increased rating.  As such, it is the Board's determination that a rating in excess of 50 percent is not warranted prior to May 2007.

As of May 3, 2007 the Board finds that the evidence of record supports a finding that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include suicidal ideation, acts of self-harm (i.e. superficial skin cutting), a limited ability to maintain activities of daily living including her own personal hygiene, depression, nightmares, memory problems, hyperarousal, hypervigilance, irritability, intrusive memories, concentration problems, anxiety, dysphoria, low energy, low motivation, feelings of hopelessness, liable affect, appetite disturbance, attacks, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran's disability picture has most of the same features throughout the appeals period.  However, more importantly, later in the record there is evidence of suicidal ideation, acts of self-harm, and limited ability to maintain activities of daily living.  The Board regards these symptoms as revealing a disability picture that most closely approximates a 70 percent rating as they indicate occupational and social impairment with deficiencies in most areas.  The earliest any of these symptoms appear in the record is a May 3, 2007 VA group therapy note revealing the Veteran experiences suicidal ideation.  Consequently, a 70 percent rating is warranted as of May 3, 2007.   

Nevertheless, a 100 percent evaluation is not warranted as there is no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board does acknowledge that the Veteran has performed superficial skin cutting.  However, the Board does not find this rises to the level of the Veteran being a danger to herself to the extent contemplated by a 100 percent evaluation.  In support of this, the Board notes the superficial nature of the self-harm and the fact that VA treatment records show the Veteran has learned to control her urges through acts such as drawling on herself with a red ink.  August 2010 Individual Psychotherapy Note.  Also, the Board is of the opinion that the description of the Veteran as having a limited ability to maintain activities of daily living including her own personal hygiene is more in line with a 70 percent evaluation.  This conclusion arises from the fact that the Veteran is described as having a limited ability to maintain these activities not an inability, intermittent or otherwise.  In light of this, the Veteran's Board finds that a 70 percent rating most closely approximates the Veteran's disability picture.  

Overall, prior to May 3, 2007, the evidence discussed does not support an increased initial rating for PTSD with major depressive disorder.  As of May 3, 2007, the evidence of record shows symptoms indicating occupational and social impairment with deficiencies in most areas warranting a 70 percent evaluation but no greater.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with major depressive disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate her PTSD with major depressive disorder.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to May 3, 2007, an initial rating in excess of 50 percent for PTSD with major depressive disorder is denied.   

As of May 3, 2007, a rating of 70 percent, but no higher, is granted for PTSD with major depressive disorder, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments cause by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

An April 2011 letter from the Office of Personnel Management states that the Veteran has been found to be disabled for her employment because of her psychiatric condition.  

In August 2011, a VA examiner opined that "due to veteran's service connected psychiatric diagnoses of PTSD and depression alone, she is employable in a limited setting, in which she would have accommodations for her chronic pain and have limited contact with the public."  The Board notes that because the Veteran had failed to appear for physical examination this opinion was based on the VA examiner's previous examination of the Veteran, in December 2010, and a review of the claims file.  

Subsequent to this, in December 2014, the Veteran provided a letter from her private practitioner, Dr. S.M.M., stating that the Veteran is "disabled and is unemployable."  However, when describing the Veteran's condition, Dr. S.M.M. notes the Veteran exhibits symptoms of multiple conditions many of which are not service connected.  Some of these conditions Dr. S.M.M. links to PTSD but as of this remand these conditions remain non-service connected.  In light of the fact that non-service-connected disabilities are discussed prior to the conclusion about unemployablity it is unclear whether Dr. S.M.M.'s opinion is based only on the Veteran's service-connected disabilities.  

Nevertheless, Dr. S.M.M. opinion raises the possibility that the Veteran's PTSD with major depressive disorder results in unemployability.  Additionally, the most recent VA opinion indicating the Veteran is employable in light of her service connected psychiatric disorders is more than three years old and based on an examination that is more than four years old.  For these reasons it is necessary for VA to provide a new examination to determine whether the Veteran's service connected PTSD with major depressive disorder renders her unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the status of the service-connected PTSD with major depressive disorder.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD with major depressive disorder renders her unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether she is unable to secure or maintain substantially gainful employment in light of her service-connected PTSD with major depressive disorder.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


